OFFICE OF THE ATTORNEY          GENERAL   OF TEXAS
                          AUSTIN




iionorEbl8 5. c . i+tterson
County Attorney
KnQx county
Ben jamb,     Texas




                                         - Sfr80t OS 0rd~
                                        oraniiSSiOn8re.'




                                   inian tmmthia~Degtu%-
                                    portion thersot 8oa-




      How the question arises, *is this to ba oen-
      Eid8re% an *occuoation tax*, as provided in
      Article 7047, or should the Cormi.ssiowrS'
      Court    ln%k8 a !%i8DsWStS order" aB to th8 18739
      and colleatlon tLeleof?**
              Artisle 66&x3(%)0r seatian I of t&e Texas
Liquor Contror Rot as fnaorporaeed in VerJwxl'a AnRotated
Pen%l Co%ti of 218XS8, 1925, as Arttcle 666-15(a) 1 reads
IIonorable3. C. Patterson, IiIfy
                               17, 1939, Page 2


as follows:
           "Excapt as to &ant's,   Industrial,
      CmricrTs, Privfite Carrier's,, Local Cartags,
      :mC Stornze ?crA.ts, nnd as to such Viine
      und iieer Eetsiler's ?emits as ohall be
      issued to operators of dining, buffet, or
      club csrs, md   Clnss *Z* Xinory Permits,
     tht?Commissioners' Court of each county
     in this Stste shall have the power to
     levy.and eolleat from every parson thet
     may be issued a permit herenuder In said
     0OUUt.y a f89 t3Cglalt0 OU84lEI1f Of ehe
     State r80;.;. tUly p8PiKitt88 Or &XSll3Ctt3
     whop engages in the sale ot any alcohollo
     b8ventg8 Without hsvlw    first paidthe.
     fees whloh my hsv8 been levied     by the
     county or olty as. herein provided shall
     be guilty 0r a %iiSdWl8~OlY, ?uld upon oon-
     viction.shall b8 fined not lws~than    Ten
     Dollars ( l@).nor mor8 than Two Hnndred~
     Dollars ($z OO).*

           Th8 above Article 666-15(~a)1 provides that
the %bumlsslon8pB Court of eaoh oo0unt.y@halYhave     the
p0~8i +.leVy and Odl8ot from every pemson that ay
be lrtsued a per&t, exoepting clasafflcations~ ~ndsr
ths,Aot in said Gauntpi a fee equal to on8-half of the
Stpte fee aharg8d therein, and that aftar sash levy by
ths~oounty, any permitt    or lloeneee Who 8IIga@S in
.th8 sale of any aloohollo beverage VrithoUt hav'lng first
paid the r80a l8Vi8d shall be guilty Of ~~n&Sdim#8nOr
and upon oonviotion shell be subject to tine. x0 me-
f8P8nC8 Is md8 in this ,subdivislon or elsevthere.In
the Texas Lic;uorControl Aot, to an *oOaupatlon.taxa,
or a tax ~ontemplat8d und8P Article 7048, D8v%a+d Givll .'
gtStUt88, 1923. ArtiUl8 666~15(18) found in~thii"  sald
Penal Code of 1925, defines %mdLcina.l petit&   and
pP8StZPib8Sthe annual permit fee ahar@3able bg the State.
           The Legislature has 68olared Its Dolioy oil reg-
dating   the sale of liquor, with etiale 666-Z of the
 A& sp80iricaUy declaring the &raqting of certfiinper-
 n&s and oollecting liaeme fees, an ,exeroisebf the
 police power of the State. Under f$Ueh regukitiOn5 or
 pemit, t0 8821 liquor   ror medicinal purposes has been
 held to be a umre W?X%Wnat prlivilsaeand So dm&lred
 in the Aat Itself as~dist%ii&alshedfrosta vested right
sto sell. Bm&lta:oy-v. Texas Liquor Control Board, 108
%. wi. ,(2d) 300.
                                                            7s


t!onor::ble
          J. C. Patterson, Xay 17, 1939, Page 2


          iiitliecase ol"City of Ft. i';orth
                                           v. GillfRe-
fining;Co:;m~ny,125 ?ex. 512, 05 2. k. (%d) 610, “Occu-
paticn't-x" is defined es a tnx levied pri.narilyfor
purpose of rilisin::
                   revenue whllc '*licenselaw" confers
on those v.hocoqly therewith a r?lrJltdenied all others,
irrespective of ;&ether a fee is exacted.
          It is therefo~?e,the opinion of this Depart-
zest tin-tan orher sassed by the Commissioners' Court
levyin,:cm "occupation tax‘, as RUt:,Oriz8dUnder the
crovisi.>nsof &rticle 7049, Revised Civil Statutes of
i925, is insllfri.cient
                      to authorlzc a levy =d collection
of limes8 fees rovided for Under the provisions of
Article 666-15(a7 1 of the Texas Liquor Control Act aa
incorporated in Veruon*s Annotated Penal Code of Texas,
1925.
          Trusting that the above answers yoUr IslestiOn.
we beg to remain
                                   Yours very tN4




A'l"l'OR?JEY
         GEXERAL'OF TEXAS